MEMORANDUM AND ORDER
MEREDITH, Chief Judge.
This matter is pending on petitioner’s motion to set aside the sentence on the grounds that he entered a plea after his attorney told him that pleading guilty was a mere formality and that he entered a plea of guilty in case No. 70 Cr 280 in order to become cured of a drug habit, which he alleges he has had.
The file, No. 71 C 539(1), shows that his attorney filed an affidavit with the Court stating that he explained to petitioner fully all of his rights and his obligations on a plea of guilty and that he never advised petitioner that entering a plea of guilty was a mere formality.
*328An examination of the transcript of the plea which was taken on December 23, 1970, shows that the defendant was fully advised of his rights by the Court and that his plea was voluntarily given. The record further shows that petitioner was in jail from November 7, 1970, until December 23, 1970, at which time he entered his plea and sentence was imposed on January 15, 1971. This period of incarceration in the city jail would negate any statement by petitioner that he was suffering from withdrawal symptoms or was under the influence of narcotics at the time. Further, the Court specifically asked petitioner if he was under the influence of narcotics at the time his plea was entered and he stated that he was not. Petitioner’s contentions are without merit.